Sandler, J. P.,
(concurring).
I am in agreement with the conclusion reached in the court’s memorandum opinion and with the factual analysis which led to that conclusion. However, the same result seems to me independently to be required by the clear, unambiguous language of Administrative Code of the City of New York § 11-412 (c). That subdivision provides in pertinent part as follows: "Every deed given pursuant to the provisions of this section shall be presumptive evidence that the action and all proceedings therein and all proceedings prior thereto from and including the assessment of the lands affected and all notices required by law were regular and in accordance with all provisions of law relating thereto. After two years from the date of the recording of such deed, the presumption shall be conclusive * * * No action to set aside such deed may be maintained unless the action is commenced and a notice of pendency of the action is filed in the office of the proper county clerk prior to the time that the presumption becomes conclusive as aforesaid.”
The above section is virtually identical with Tax Law former § 165-h (7). In Town of Somers v Covey (2 NY2d 250, appeal dismissed and cert denied 354 US 916), the Court of Appeals applied the provisions of Tax Law former § 165-h (7) in accord with the plain meaning of the section, to preclude an application to vacate a judgment of foreclosure with regard to tax delinquent property under circumstances legally indistinguishable from those here presented. The Covey case has never been overruled by the Court of Appeals, and no subsequent opinion of that court has ever suggested that the rule unambiguously set forth in it is no longer good law.
I am aware that the decision of the United States Supreme Court in Mennonite Bd. of Missions v Adams (462 US 791) signals a heightened degree of judicial scrutiny as to the constitutional adequacy of notice provisions to owners of tax-delinquent real property, and to creditors who have an interest in such property, and that in Matter of McCann v Scaduto (71 NY2d 164) the Court of Appeals applied the principles set forth in Mennonite to strike down as constitutionally inadequate the notice aspects of former real estate tax collection enforcement provisions of the Nassau County Administrative Code. Both cases involved statutory arrangements presenting an issue fundamentally different from that addressed in Covey *441(supra) and presented here, and neither case involved the constitutionality of a statute which creates a conclusive presumption after a specified period of time that all notices required by law were given , where the notices required by law were consistent with constitutional requirements. Although there is language in the McCann opinion which suggests to me as a possibility that in a case in which it was clearly established that the prescribed notice was not given the Court of Appeals might reconsider the rule set forth in Covey, I find nothing in that opinion that would justify this court in concluding that Covey does not continue to be the controlling authority on the issue sought to be raised in this case by the respondent.